Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner notes the claim amendment filed 04/25/2022 has overcome all outstanding claim objections. 
Claim Rejections - 35 USC § 112
Examiner notes the claim amendment filed 04/25/2022 has overcome all outstanding rejections under 112(d). 
Reasons for Allowance
Claims 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed towards a particulate mixture, suitable for use in ceramic article production, wherein the mixture comprises recycled aluminum silicate material, wherein the recycled aluminum silicate material has the following particle size distribution: (i) a d50 particle size is from 10μm to 30μm; (ii) a d70 particle size is less than 40μm; and (iii) a d98 particle size is less than 60μm, as measured by laser diffraction as a dry dispersion.
The closest prior art is considered to be Koszo et al. (US20140094358, hereinafter referred to as Koszo). While Koszo does not explicitly disclose the recycled aluminum silicate material with the particle size distributions of claim 6, Koszo discloses a similar material which undergoes a series of similar processes. However, as detailed in Applicant’s Affidavit dated 05/03/2022, specifically at paragraph 9-11 on page 2 of Applicant’s Affidavit, the processing steps disclosed by Koszo could not achieve the specific particle size distributions as claimed in claim 6 of the instant specification. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the particulate mixture as claimed in independent claim 6.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
/CAMERON K MILLER/Examiner, Art Unit 1731